Civilian, fay; temporary appointment pending establishment of register. — Plaintiff sues to recover back pay on the ground that the termination on August 31,1966, due to lack of funds, of plaintiff’s temporary appointment pending establishment of a register, and the failure of the Federal Aviation Agency to convert plaintiff to permanent career status, was violative of the agency’s regulations and was arbitrary and capricious. Defendant has moved the court for summary judgment dismissing the petition. Upon consideration thereof, together with the opposition thereto and without oral argument, the court concluded on the authority of Bennett v. Udall, 301 F. 2d 532 (D.C. Cir. 1962), that there is no statutory or regulatory basis for plaintiff’s claim and on May 2, 1966, the court ordered that the petition be dismissed.